10/03/2022


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 22-0395

                                          DA 22-0395
                                       _________________

 INGE and MARK CAHILL, RANDY and KERIN
 GAYNER, WILLIAM and NANETTE REED, and
 IRVING ERICKSON

              Petitioners and Appellants,

       v.


 CITY OF COLUMBIA FALLS, COLUMBIA FALLS
 BOARD OF ADJUSTMENT,                                                     ORDER

              Respondents and Appellees,


                            and

 CNS PROPERTY DEVELOPMENT, LLC, a Montana
 Limited Liability Company,

                       Respondent.
                                       _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana Rules
of Appellate Procedure. After reviewing the Appellant’s opening brief filed electronically on
September 30, 2022, this Court has determined that the brief does not comply with the below-
referenced Rule and must be resubmitted.
       M. R. App. P. (12)(1)(i) requires that an appellant’s opening brief shall contain an
appendix that includes the relevant judgments, order, findings of fact, conclusions of law, jury
instructions, rulings or decisions from which the appeal is taken. Therefore,
       IT IS ORDERED that within ten (10) days of the date of this Order the Appellant shall
electronically file with the Clerk of this Court the relevant judgment or order(s) from the District
Court and that one copy of the relevant judgment or orders be served on each counsel of record;
       IT IS FURTHER ORDERED that pursuant to the Temporary Electronic Filing Rule
12(a)(4) the seven paper copies of the Appellant’s Opening brief must comply with Rule 12(1)(i),
M. R. App. P., including copies of the orders and judgment from which the appeal is taken; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained in M.
R. App. P. 13 shall run from the date of filing of the relevant judgment or orders.
       The Clerk of this Court is directed to provide a true copy of this Order to counsel for the
Appellant and to all counsel of record.




                                                                                   Electronically signed by:
                                                                                          Beth Baker
                                                                              Justice, Montana Supreme Court
                                                                                       October 3 2022